— Appeal from a judgment of the Supreme Court (Berke, J.), entered June 13, 1988 in Washington County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition.
This proceeding, to the extent it seeks review of the February 9, 1988 Superintendent’s hearing disposition, is moot (see, Matter of Gonzalez v Jones, 115 AD2d 849), and insofar as it seeks review of disciplinary action taken against petitioner after the commencement of this proceeding and following a Superintendent’s hearing disposition rendered April 6, 1988, the matter is not properly before the courts for consideration.
Judgment affirmed, without costs. Kane, J. P., Weiss, Yesawich, Jr., Mercure and Harvey, JJ., concur.